





GUARANTY AGREEMENT
This Guaranty Agreement (this "Agreement"), dated as of December 14, 2018, is
made by TECOGEN INC., a Delaware corporation (the “Guarantor”), in favor of each
of COGENONE LLC, a Delaware limited liability company (the “Company”), and SDCL
TG COGEN LLC, a Delaware limited liability company (the "Purchaser", and
together with the Company, the “SDCL Parties”). Capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to them by the
Billing Agreement dated as of the date hereof (as amended from time to time, the
“Billing Agreement”) among the Guarantor and Company, and the rules of usage set
forth in the Billing Agreement shall apply to this Agreement.
RECITALS
This Agreement is given in consideration of the Purchaser entering into that
certain Membership Interest Purchase Agreement, dated as of the date hereof (as
amended, restated, or otherwise modified from time to time, the “Purchase
Agreement”), with American DG Energy Inc., a Delaware corporation (“ADG”, and
together with the Guarantor, the “Tecogen Parties”) and the Guarantor,
providing, subject to the terms and conditions set forth therein, for the
purchase by the Purchaser from ADG of all of the membership interests of the
Company.
ADG is a wholly-owned subsidiary of the Guarantor, and the Guarantor will
receive substantial and direct benefits from the transactions contemplated by
the Purchase Agreement and Transaction Documents. The Guarantor has agreed to
enter into this Agreement to provide assurance for the obligations of ADG in
connection with the Purchase Agreement and to induce the Purchaser and Company
to enter into the Purchase Agreement and related agreements including the
Billing Agreement and other Transaction Documents.
It is a condition precedent to the Purchaser entering into the Purchase
Agreement and Transaction Documents to which the Purchaser is party, and a
condition precedent to the Company entering into the Transaction Documents to
which the Company is party, that the Guarantor shall have executed and delivered
this Agreement and the other Transaction Documents.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree,
and the Guarantor hereby furnishes its guarantee of the Guaranteed Obligations
(as hereinafter defined), as follows:
1.Guaranty. To induce the SDCL Parties to make and perform the Purchase
Agreement and Transaction Documents, the Guarantor hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment and performance when due,
whether at stated maturity, by required prepayment, upon acceleration,
termination, demand or otherwise, and at all times thereafter, of any and all
existing and future obligations, indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for purchase consideration,
interest, fees, indemnities, damages, costs, expenses or otherwise, of ADG to
the Purchaser and the Company arising under the Purchase Agreement, and any
instruments, agreements or other documents of any kind or nature now or
hereafter executed by ADG in connection with the Purchase Agreement, whenever
created, arising, evidenced or acquired (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Purchaser or the Company in
connection with the collection or enforcement thereof), and whether recovery
upon such obligations, indebtedness and liabilities may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against any of the Tecogen Parties under the Bankruptcy
Code (Title 11, United States Code), any successor statute or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and including interest that
accrues after the commencement by or against any of the Tecogen Parties of any
proceeding under any Debtor Relief Laws (collectively, the “Guaranteed
Obligations”).
2.No Discharge or Diminishment of Guaranty.
(a)    The obligations of the Guarantor hereunder shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Agreement,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing. The
obligations of the Guarantor hereunder are unconditional and absolute and not
subject to any reduction, limitation, impairment or termination for any reason
(other than the payment in full in cash of the Guaranteed Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of ADG liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Tecogen Party or its assets or any resulting release or discharge
of any obligation of any Tecogen Party; or (iv) the existence of any claim,
setoff or other rights which the Guarantor may have at any time against ADG, any
SDCL Party or any other Person, whether in connection herewith or in any
unrelated transactions. The obligations of the Guarantor hereunder are not
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by ADG, of the Guaranteed Obligations
or any part thereof.
(b)    Further, the obligations of the Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of any SDCL Party to assert
any claim or demand or to enforce any remedy with respect to all or any part of
the Guaranteed Obligations; (ii) any waiver or modification of or supplement to
any provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of ADG for all or any part of the Guaranteed Obligations; (iv) any
action or failure to act by any SDCL Party with respect to any collateral (if
any) securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or to the fullest extent permitted under applicable
law, any other circumstance, act, omission or delay that might in any manner or
to any extent vary the risk of the Guarantor or that would otherwise operate as
a discharge of the Guarantor as a matter of law or equity (other than the
payment in full in cash of the Guaranteed Obligations).
3.No Setoff or Deductions; Taxes; Payments. The Guarantor shall make all
payments hereunder in immediately available funds in U.S. dollars without setoff
or counterclaim and free and clear of and without deduction for any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings, compulsory
loans, restrictions or conditions of any nature now or hereafter imposed or
levied by any jurisdiction or any political subdivision thereof or taxing or
other authority therein unless the Guarantor is compelled by law to make such
deduction or withholding. If any such obligation (other than one arising with
respect to taxes based on or measured by the income or profits of the Purchaser
or Company) is imposed upon the Guarantor with respect to any amount payable by
it hereunder, the Guarantor will pay to the Purchaser, on the date on which such
amount is due and payable hereunder, such additional amount in U.S. dollars as
shall be necessary to enable the Purchaser to receive the same net amount which
the Purchaser would have received on such due date had no such obligation been
imposed upon the Guarantor. The Guarantor will deliver promptly to the Purchaser
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Guarantor hereunder. The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Agreement.
4.Rights of Purchaser. The Guarantor consents and agrees that the Purchaser or
Company may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security (if any) for the payment of this Agreement or
any Guaranteed Obligations; (c) apply such security (if any) and direct the
order or manner of sale thereof as the Purchaser in its sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Guaranteed Obligations. Without limiting the generality
of the foregoing, the Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of the
Guarantor under this Agreement or which, but for this provision, might operate
as a discharge of the Guarantor.
5.Certain Waivers. The Guarantor waives (a) any defense arising by reason of any
disability or other defense of ADG or any other guarantor, or the cessation from
any cause whatsoever (including any act or omission of the Purchaser or Company)
of the liability of ADG; (b) any defense based on any claim that the Guarantor’s
obligations exceed or are more burdensome than those of ADG; (c) the benefit of
any statute of limitations affecting the Guarantor’s liability hereunder; (d)
any right to require the Purchaser or Company to proceed against ADG, proceed
against or exhaust any security (if any) for the Guaranteed Obligations, or
pursue any other remedy in the Purchaser’s or Company’s power whatsoever; (e)
any benefit of and any right to participate in any security now or hereafter
held by the Purchaser or Company; and (f) to the fullest extent permitted by
law, any and all other defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties. The Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Agreement or of
the existence, creation or incurrence of the Guaranteed Obligations.
6.Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Agreement
whether or not ADG or any other person or entity is joined as a party.
7.Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Agreement until all of the Guaranteed Obligations
and any amounts payable under this Agreement have been paid and performed in
full in cash. If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Purchaser and shall forthwith be paid to the Purchaser to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.
8.Termination; Reinstatement. This Agreement is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until the Discharge Date. Notwithstanding the
foregoing, this Agreement shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of ADG or the Guarantor is
made, or the Purchaser or Company exercises its right of setoff, in respect of
the Guaranteed Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Purchaser in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not the Purchaser or Company is in
possession of or has released this Agreement and regardless of any prior
revocation, rescission, termination or reduction. The obligations of the
Guarantor under this paragraph shall survive termination of this Agreement.
9.Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of ADG owing to the Guarantor, whether now existing
or hereafter arising, including but not limited to any obligation of ADG to the
Guarantor as subrogee of the Purchaser or Company or resulting from the
Guarantor’s performance under this Agreement, to the payment in full in cash of
all Guaranteed Obligations. If the Purchaser so requests, any such obligation or
indebtedness of ADG to the Guarantor shall be enforced and performance received
by the Guarantor as trustee for the Purchaser and the proceeds thereof shall be
paid over to the Purchaser on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of the Guarantor under this
Agreement.
10.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or ADG under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by the Guarantor
immediately upon demand by the Purchaser.
11.Expenses. The Guarantor shall pay on demand all reasonable out-of-pocket
expenses (including attorneys’ fees and expenses) in any way relating to the
enforcement or protection of the Purchaser’s or Company’s rights under this
Agreement or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Purchaser or Company in any proceeding under any Debtor Relief Laws. The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Agreement.
12.Miscellaneous. No provision of this Agreement may be waived, amended,
supplemented or modified, except by a written instrument executed by the parties
hereto. No failure by the Purchaser or Company to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Agreement shall not affect the
enforceability or validity of any other provision herein. The section and other
headings contained in this Agreement are for reference purposes only and shall
not affect interpretation of this Agreement in any respect. This Agreement has
been fully negotiated between the applicable parties, each party having the
benefit of legal counsel, and accordingly neither any doctrine of construction
of guaranties or suretyships in favor of the guarantor or surety, nor any
doctrine of construction of ambiguities in agreement or instruments against the
party controlling the drafting thereof, shall apply to this Agreement.
13.Condition of ADG. The Guarantor acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from ADG and any other
guarantor such information concerning the financial condition, business and
operations of ADG and any such other guarantor as the Guarantor requires, and
that neither the Purchaser nor Company has any duty, and the Guarantor is not
relying on the Purchaser or Company at any time, to disclose to the Guarantor
any information relating to the business, operations or financial condition of
ADG or any other guarantor (the Guarantor waiving any duty on the part of the
Purchaser or Company to disclose such information and any defense relating to
the failure to provide the same).
14.Setoff. If and to the extent any payment is not made when due hereunder, the
Purchaser and Company may set off against and apply to such due and payable
amount any obligation of any nature of any SDCL Party to any Tecogen Party,
including but not limited to any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held by an SDCL
Party to or for the credit or the account of any Tecogen Party, irrespective of
whether or not the SDCL Parties shall have made any demand under this Agreement,
any other Transaction Document or the Purchase Agreement and although such
obligations of any Tecogen Party may be contingent or unmatured. The rights of
each SDCL Party under this Section are in addition to other rights and remedies
(including other rights of setoff) that the SDCL Parties may have. Each SDCL
Party agrees to notify the Tecogen Parties promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
15.Representations and Warranties. The Guarantor represents and warrants to each
SDCL Party that:
(a)    The Guarantor is duly incorporated, validly existing and in good standing
under the laws of the jurisdiction of its incorporation (to the extent good
standing is applicable under the relevant corporate law), and has all requisite
corporate power and authority to conduct its business as it is now being
conducted.
(b)    The Guarantor has all requisite power and authority to execute and
deliver this Agreement and each other Transaction Document to which it is party
and has taken all necessary action to authorize the execution and delivery of
this Agreement and each other Transaction Document to which it is party.
(c)    This Agreement and each other Transaction Document to which the Guarantor
is party has been duly and validly executed and delivered by the Guarantor and
constitutes its legal, valid and binding obligation, enforceable in accordance
with their respective terms, except as the same may be subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
relating to or affecting creditors' rights generally, or by general equity
principles (regardless of whether such enforceability is considered in a
proceeding at law or in equity).
(d)    The execution, delivery and performance by the Guarantor of this
Agreement and each other Transaction Document to which it is party, and the
consummation of the transactions contemplated hereunder and thereunder, do not
or will not: (i) violate its organizational documents; (ii) violate any
provision or requirement of any Applicable Law; or (iii) violate in any material
respect, result in a breach of, constitute (with due notice or lapse of time or
both) a default or cause any obligation, penalty, premium or right of
termination to arise or accrue under, any material contract to which it is a
party.
(e)    All third party consents which are required for the execution, delivery
and performance by the Guarantor of this Agreement and each other Transaction
Document to which it is party and the consummation of the transactions
contemplated hereunder and thereunder have been obtained and are in full force
and effect.
(f)    No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Guarantor,
threatened by or against the Guarantor or against any of its properties or
revenues with respect to this Agreement, any other Transaction Document to which
it is party or any of the transactions contemplated hereby or thereby.
(g)    The Guarantor is not, nor has it ever been the subject of an Insolvency
Proceeding. Each Tecogen Party is solvent and the transactions and obligations
hereunder do not and will not render such Tecogen Party not solvent. Such
Tecogen Party has adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations. Such Tecogen Party is generally able to pay,
and as of the date hereof is paying, its debts as they come due.
(h)    The Guarantor hereby acknowledges, represents, and warrants that it
receives direct and indirect benefits by virtue of its affiliation with ADG and
that the Guarantor will receive direct and indirect benefits from the
arrangements contemplated by the Purchase Agreement and Transaction Documents
and that such benefits, together with the rights of subrogation that may arise
in connection herewith, are a reasonably equivalent exchange of value in return
for providing the guarantee under this Agreement.
16.Indemnification and Survival. Without limiting any other obligations of the
Guarantor or ADG or remedies of the Purchaser or Company under the Purchase
Agreement or any Transaction Document, the Guarantor shall, to the fullest
extent permitted by law, indemnify, defend and save and hold harmless each of
the Purchaser and Company from and against, and shall pay on demand, any and all
damages, losses, liabilities and expenses (including reasonable attorneys’ fees
and expenses) incurred by the Purchaser or Company in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of ADG, enforceable against ADG in accordance with their
terms. The obligations of the Guarantor under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Agreement.
17.Assignment. This Agreement shall (a) bind the Guarantor and its successors
and assigns, provided that the Guarantor may not assign its rights or
obligations under this Agreement without the prior written consent of the
Purchaser and Company (and any attempted assignment without such consent shall
be null and void), and (b) inure to the benefit of the Purchaser, the Company
and their respective successors and assigns, and the Purchaser or Company may,
without notice to the Guarantor and without affecting the Guarantor’s
obligations hereunder, assign or sell the Guaranteed Obligations and this
Agreement, in whole or in part. The Guarantor agrees that the Purchaser or
Company may disclose to any assignee of or investor in, or any prospective
assignee of or investor in, any of the Purchaser’s or Company’s rights or
obligations of all or part of the Guaranteed Obligations any and all information
in the Purchaser’s or Company’s possession concerning the Tecogen Parties, this
Agreement and Guaranteed Obligations.
18.GOVERNING LAW; Jurisdiction.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, REGARDLESS OF ANY CONFLICTS OF LAW PRINCIPLES
WHICH WOULD RESULT IN THE APPLICATION OF THE LAW OF A DIFFERENT STATE.
(b)    The Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Transaction Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Transaction Document shall
affect any right that any SDCL Party may otherwise have to bring any action or
proceeding relating to any Transaction Document against any Tecogen Party or its
properties in the courts of any jurisdiction.
(c)    The Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Transaction Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 19. Nothing in any Transaction
Document will affect the right of any party to any Transaction Document to serve
process in any other manner permitted by law.
19.Notices. All notices and other communications to any party hereto under this
Agreement shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile to
such at its address set forth in Schedule 1 hereto or at such other address in
the United States as may be specified by such party in a written notice
delivered to the other parties hereto at such office as a party hereto may
designate for such purpose from time to time in a written notice to the other
parties hereto.
20.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE PURCHASE AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE PURCHASE AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
21.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
FINAL AGREEMENT. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS AMONG THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES HERETO.

IN WITNESS WHEREOF, the Guarantor has caused this Agreement to be executed as of
the date first above written.
GUARANTOR
TECOGEN INC.


By: /s Benjamin Locke
Name: Benjamin Locke
Title: CEO









SCHEDULE 1
ADDRESS FOR NOTICES
To the Guarantor:
Tecogen, Inc.
45 First Avenue
Waltham, MA 02451
Attn: Robert Panora and Benjamin Locke
Email: Robert.Panora@tecogen.com and Benjamin.Locke@tecogen.com
Tel.: 1-781-522-6000


To either SDCL Party:
c/o Sustainable Development Capital LLP
1120 Avenue of the Americas, 4th Floor
New York, NY 10036
Attn: David Maxwell and Vassos Kyprianou
Telephone: 1-212 626 6855 and 646 380 3294
E-Mail: david.maxwell@sdcl-ee.com and vassos.kyprianou@sdcl-ee.com


with copies to (which shall not constitute notice):


Wilson Sonsini Goodrich & Rosati PC
1301 Avenue of the Americas
New York, NY 10019
Attn: Charlotte J. Kim
Telephone: (212) 453-2888
E-Mail: ckim@wsgr.com






1

